Citation Nr: 0828711	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for depressive disorder, 
claimed as secondary to service-connected lumbar spine, left 
knee and right shoulder disabilities.


REPRESENTATION

Appellant represented by:	James McMillan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who had active service from June 
1984 to October 1989.  This matter was originally before the 
Board of Veterans' Appeals (Board) from a February 2002 
rating decision by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  In June 2005 the Board 
issued a decision which denied service connection for 
depressive disorder on a secondary basis.  The veteran 
appealed the June 2005 Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In March 2007 the Court 
issued an order that granted a Joint Motion for Remand (Joint 
Motion) filed by counsel for both parties, vacated the 
Board's June 2005 decision, and remanded the matter to the 
Board for action in compliance with the Joint Motion.  In 
July 2008, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that he has depressive disorder due to his 
service-connected lumbar spine, left knee and right shoulder 
disabilities.  The June 2005 Board decision vacated by the 
Court pursuant to the Joint Motion denied service connection 
for depressive disorder based on the Board's finding that 
there was no evidence of a relationship between the veteran's 
depressive disorder and his service-connected orthopedic 
disabilities.

The Joint Motion endorsed by the Court's March 2007 Order 
notes, in part, that remand was required because the Board 
failed to apply the correct standard to the evidence in this 
case.  Specifically, it was noted that the law does not 
require that the veteran demonstrate that the evidence 
preponderates in his favor; instead, a claim will be granted 
unless the evidence preponderates against it.  See 
38 U.S.C.A. § 5107.

Following the March 2007 Order, the veteran testified at a 
July 2008 hearing that he has received treatment for his 
depressive disorder from Dr. Ehlert, the Kootenai Medical 
Center and the Derny Clinic since 2001.  To ensure that any 
outstanding records are secured, the veteran should be asked 
to identify any additional treatment he has received for 
depressive disorder, and to provide authorizations for 
outstanding private records to be released to VA.  In this 
regard, the veteran is advised that the consequence of a 
failure to respond to a request for evidence sought in 
connection with his claim within 1 year of the date of the 
request (specifically including in this case the 
authorization forms for private records) his claim will be 
considered abandoned under 38 C.F.R. § 3.158(a).

The veteran also testified that he has been receiving 
disability benefits from the Social Security Administration 
(SSA) since about 2003.  SSA records are constructively of 
record, may contain information pertinent to the veteran's 
appeal, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).

The record shows that the RO attempted to schedule the 
veteran for a VA examination; however, he refuses to report.  
He has stated that he fears for his well-being at the Spokane 
VA Medical center.  The Board finds that a VA examination and 
etiology opinion are necessary in this case.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Board reminds the veteran 
and his counsel that governing regulation provides that 
individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. 
§ 3.327 (2007).

The Board also notes that a revised version of 38 C.F.R. § 
3.310 became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a non service-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO and the VA examiner is 
directed to these changes so that the report of the VA 
examination directed by the Board includes the necessary 
information.  Moreover, the veteran should have written 
notice of the new regulation.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The appellant has not been notified of the criteria 
for establishing a disability rating or effective dates of 
awards.  Because the case is being remanded anyway, the RO 
will have the opportunity to correct these notice 
deficiencies.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should send the veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him 
of: the amendments to 38 C.F.R. 
§ 3.310(b), effective as of October 10, 
2006; the evidence required to support a 
claim of secondary service connection for 
depressive disorder; and notice regarding 
the rating of depressive disorder and 
effective date of any award as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

The letter should also ask the veteran to 
identify any treatment or evaluation he 
has had for depressive disorder since 2001 
and to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  The RO should specifically 
request from the veteran authorization 
forms for release of treatment records 
from Dr. Ehlert, the Kootenai Medical 
Center and the Derny Clinic.  In this 
regard, the veteran should be reminded of 
the provisions of 38 C.F.R. § 3.158(a).  
If he responds, the RO should secure for 
the claims file copies of all records of 
the veteran's treatment for depressive 
disorder since 2001.  If such records are 
not available, the veteran and his 
attorney should be so notified.  The RO 
must also obtain any VA treatment records 
that have not been associated with the 
claims file.  

2.  The RO should obtain from SSA copies 
of any decision regarding any claim for 
SSA disability benefits and copies of the 
record upon which any such claim was 
decided.  If those records are unavailable 
because they have been lost or destroyed, 
it should be so noted in the claims file.

3.  Thereafter, the RO should arrange for 
the veteran to be examined by a 
psychiatrist to determine whether his 
depressive disorder is related to his 
service-connected lumbar spine, left knee 
and right shoulder disabilities.  The 
veteran should be properly notified of the 
examination and of the consequences of a 
failure to appear.  His claims file must 
be reviewed by the examiner in conjunction 
with the examination, and any indicated 
studies or tests should be accomplished.  
All clinical findings should be reported 
in detail.

Based on review of the veteran's pertinent 
medical history and with consideration of 
sound medical principles, the examiner 
should provide the following opinions:

(a) Is it at least as likely as not (50 
percent or better probability) that the 
veteran's depressive disorder was caused 
or aggravated (i.e., chronically worsened) 
by his service-connected lumbar spine, 
left knee and/or right shoulder 
disabilities.  

(b) If the examiner finds that the 
veteran's depressive disorder was not 
caused, but was aggravated by his service-
connected lumbar spine, left knee and 
right shoulder disabilities, the examiner 
should report the baseline level of 
severity of the depressive disorder prior 
to the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the depressive disorder is due 
to natural progress, the examiner should 
indicate the degree of such increase in 
severity due to natural progression.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).

The examiner should explain the rationale 
for all opinions given.

4.  The RO should undertake any other 
development it determines to be warranted.  
Then the RO should then re-adjudicate the 
claim of service connection for depressive 
disorder on a secondary basis.  The 
provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, if pertinent.  If the claim 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

